Citation Nr: 9914764	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-12 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran had verified service from December 1941 to 
September 1942 and from April 1945 to June 1946.  The 
evidence of record shows that the veteran was a prisoner of 
war (POW) from April 1942 to September 1942.  The veteran 
died on September 18, 1996.  The appellant is his widow.





This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision which 
denied entitlement to service connection for the cause of the 
veteran's death.  

The Board notes that in a letter dated in May 1998, the RO 
informed the appellant that she was not entitled to any 
accrued benefits, as the veteran did not have a claim for VA 
benefits pending at the time of his death.  This matter was 
not appealed.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Following a review of the record, the Board notes that the 
appellant, in a May 1999 letter, advised she "that I desire 
to appeal before the Board regarding my claim previously 
filed by me."  

The above correspondence was in response to an April 13, 1999 
RO letter to the appellant which included an advisory that if 
she wished to appear personally at a hearing before the 
Board, she should make this known within 90 days of the date 
of this correspondence.

The Board finds that the appellant appears to be requesting a 
hearing before the Board; however, she did not specify 
whether she meant a hearing in Washington, D.C.; before a 
travel Member of the Board sitting at the RO; or via a video 
conferencing hearing before a Member of the Board.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 1998).  Pursuant to 38 C.F.R. § 20.700 (1998), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, the case is remanded to the RO for 
the following action:

The RO should contact the appellant and 
request that she clarify whether or not 
it is her wish to present testimony in 
connection with the denial of her claim 
for service connection for the cause of 
the veteran's death.  And if so, she 
should be requested to clarify the nature 
of the hearing desired.  The RO should 
then take appropriate action to schedule 
the appellant for a personal hearing 
before a Member of the Board sitting at 
the RO or via a video conference, in 
accordance with the expressed desire of 
the appellant.  If the appellant 
specifies a hearing in Washington, D.C., 
the case should accordingly be returned 
to the Board for the scheduling of such 
hearing.

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The purpose of 
this remand is to accord due process of law.  The appellant 
need take no action until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



